Citation Nr: 1821837	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  10-48 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability.

2.  Entitlement to service connection for dry eye syndrome, right and left eyes.

3.  Entitlement to service connection for a neck disability.


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to January 2008, including a tour of duty in Iraq.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

Due to a discrepancy on file regarding the Veteran's proper accredited representative, the Board sought clarification from her by letter dated in October 2016.  In November 2016, the Veteran informed the Board that she wished to represent herself in this appeal.  

This matter was previously before the Board in March 2014 and December 2016 at which time the case was remanded for additional development.  The required development has been completed and the Veteran's claims are now properly before the Board.  

The issue of entitlement to service connection for a traumatic brain injury (TBI) was also remanded by the Board in December 2016.  In a January 2018 rating decision, the RO service connection for a TBI.  The Veteran did not file a Notice of Disagreement (NOD) with regard to any appealable determination with regard to that issue.  Therefore, this matter is no longer before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2017); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This matter was previously remanded by the Board in December 2016 for further development.  Specifically, the Board directed that the agency of original jurisdiction (AOJ) make all reasonable efforts to obtain the Veteran's private medical records concerning bilateral ankle, neck, end eye disabilities.  The Veteran's private medical records have been associated with the file.  The Board finds there has been substantial compliance with the prior remand directives, and adjudication of the Veteran's claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran's bilateral ankle disability was not manifest in service; any current left knee disability is not otherwise etiologically related to such service.

2.  The Veteran's bilateral dry eye syndrome was not manifest in service; any current left knee disability is not otherwise etiologically related to such service.

3.  The Veteran's neck disability was not manifest in service; any current left knee disability is not otherwise etiologically related to such service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral ankle disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for bilateral dry eye syndrome have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

3.  The criteria for service connection for a neck disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor her representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence. 38 U.S.C. § 7104. The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the veteran.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan, 451 F.3d 1331.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service Connection for a Bilateral Ankle Disability

The Veteran has claimed entitlement to service connection for a bilateral ankle disability.  At present, the Board finds the probative evidence of record does not establish that the Veteran's current bilateral ankle disabilities are related to service.

Review of the Veteran's service treatment records (STRs) note in-service complaints of ankle pain. Specifically, the Veteran's STRs indicate a right ankle sprain in January 2002.  In addition, the Veteran's October 2007 report of medical examination notes ankle pain and tightness.  

The Veteran underwent a VA examination in March 2008.  The Veteran reported onset of ankle pain in February 2004 "without precipitating event."  She denied pain at the examination.  The examiner noted the following results concerning the Veteran's ankle:

Demonstrated no gross deformity.   No tenderness to palpation.  Range of motion of the ankles, Dorsiflexion 0-10 degrees, bilaterally, without pain. Plantar flexion 0-50 degrees, bilaterally, without pain.   Following five repetitive range of motion no pain was elicited.  Range of motion remained the same.  There was no evidence of fatigue, weakness or lack of endurance. Negative anterior drawer and talar tilt test...Unremarkable bilateral ankle physical examination today. 

In June 2014, the Veteran completed a VA ankle examination.  The June 2014 examination diagnosed the Veteran with traumatic arthritis of the right ankle.  The examination noted that a left ankle injury was not noted during examination.  Regarding the Veteran's claimed bilateral ankle disability, the VA examiner noted: 

The [V]eteran sustained major injuries due to a motor vehicle accident in 2011 when she was struck by a motor vehicle as a pedestrian.  The [V]eteran notes that she had screws placed in her right ankle and on x-ray has evidence of [Open Reduction Internal Fixation (ORIF)] of a comminuted right ankle fracture with findings of traumatic arthritis of the right ankle...

This condition appears clearly related to ORIF of a comminuted right ankle fracture which by veteran's history occurred in 2011 due to [a] motor vehicle accident when the [V]eteran suffered polytrauma as a pedestrian when she was hit by a motor vehicle.  This injury is documented to have occurred after the [V]eteran left active duty Jan 18, 2008.

Orthopedic compensation and pension evaluation in March 2008 documented a normal bilateral ankle exam and failed to proffer any chronic ankle disability or diagnosis, and did not note any causal relationship to an in-service event or injury.  Thus it is less likely as not that the [V]eteran's right ankle condition of traumatic arthritis is related to an event or injury during [V]eteran's active-duty which is listed as ending 01/18/2008.  A chronic left ankle condition is not currently diagnosed, and the current left ankle exam is normal.

Thus it is less likely as not that the [V]eteran's right ankle condition of traumatic arthritis is related to an event or injury during [V]eteran's active-duty which is listed as ending 01/18/2008.  A chronic left ankle condition is not currently diagnosed, and the current    left ankle exam is normal.

An April 2015 addendum medical opinion, more specifically addressing the Veteran's October 2007 report of medical examination and the 2011 motor vehicle accident notes:

The [V]eteran's military separation exam dated 24 Oct 2007 (available in STRs in paper claims file) lists symptoms of "pain and tightness in elbows, wrist, knees and ankles" and "painful joints, knees, ankles, wrist and elbows".  Lower extremity exam was checked as Normal.  A "history of elbow, wrist, knee, ankle pain" was documented by the examiner without any etiologic association and a diagnosis of an ankle condition was not proffered.  

Regarding the polytrauma suffered by the veteran in [a motor vehicle accident] December 2011.  The [V]eteran states she was struck by a motor vehicle.  She states she was trying to break up a fight between her cousin and another man when a friend of the other man purposefully ran into three people including her with a car.  The [V]eteran was the most seriously injured and she suffered polytrauma...Her trauma included a comminuted [Right] ankle fracture which required ORIF.  She did not recall a Left ankle trauma due to the [motor vehicle accident].  So to clarify the medical opinion proffered 16 June 2014: The [V]eteran has a condition of traumatic arthritis of the Right ankle which is as likely as not (> 50:50 probability) due to the comminuted ankle fracture and ORIF suffered in the [motor vehicle accident] Dec. 2011 and less likely as not (< 50:50 probability) due to complaints of ankle pains documented in 2007.  The [V]eteran is not diagnosed with a Left ankle condition. 

The [V]eteran suffered a major trauma to the [Right] ankle in 2011. Medical evaluation at military separation in October 2007 and an orthopedic [Compensation and Pension] evaluation in 2008 noted normal ankle exams and did not diagnose an ankle condition.  

The Board acknowledges the Veteran's contention that her claimed bilateral ankle disability is related to her period of active duty service.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau, 492 F.3d at 1376 -77; see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Lay persons are competent to provide opinions on some medical issues.  Id. at 435. 

Determining the etiology of the Veteran's bilateral ankle disability requires medical inquiry into internal biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have the training, skills, or experience needed to provide a probative opinion regarding the etiology of her claimed ankle disabilities.  As a result, the probative value of her lay assertions is low. 

The Veteran's private medical records note treatment for a right ankle disability, but do not establish that the Veteran's claimed bilateral ankle disability is related to service.  The Board finds that there is no competent evidence or opinion of record to support the Veteran's assertion that her right ankle disability is etiologically related to her active service.  Rather, it is noted to be caused by a post-service accident.  

The Board notes that arthritis is a condition for which presumptive service connection may be granted if it manifested within a compensable degree within one year of service.  38 C.F.R. §§ 3.307, 3.309.  In this case it was not documented within one year of separation from service and a VA examiner later attributed it to a post-service motor vehicle accident.  Therefore presumptive service connection for right ankle arthritis is not warranted. 

With regard to her left ankle, two VA examiners have determined that she does not have a left ankle disability.  She reported pain in both ankles at her March 2009 VA examination.  Pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  However, functional loss caused by pain is akin to functional loss caused by physical disability.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  But here there is also no competent medical evidence of any such functional loss.  With regard to her left ankle, the Veteran has not submitted probative lay or medical evidence describing functional loss in her left ankle.  

The Board concludes that the preponderance of the evidence is against the claim for service connection for the Veteran's right ankle injury because the findings of the VA examiners are the most probative evidence of record.  

With regard to the left ankle, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see McClain v. Nicholson, 21 Vet. App. 319 (2007).  

For these reasons, the Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for a bilateral ankle disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

Service Connection for Dry Eye Syndrome

The Veteran has claimed entitlement to service connection for dry eye syndrome of the right and left eyes.  At present, the Board finds the probative evidence of record does not establish that the Veteran's current dry eye syndrome is related to service.

Review of the Veteran's STRs indicates that in January 2004 the Veteran complained of blurred vision due to spilling transmission fluid in her eye.  The Veteran's October 2007 report of medical examination notes that the Veteran's eyes as "normal."  

In June 2014 the Veteran completed VA examination to determine the etiology of the Veteran's claimed dry eye syndrome.  The examiner acknowledged that the Veteran had transmission fluid in her eyes in 2003.  The examination confirmed a diagnosis of dry eye syndrome in both eyes, and listed a diagnosis of a refractive error in each eye correctable to 20/20 with spectacles.  However, the VA examiner opined it was less likely than not that the Veteran's eye disabilities were related to service.  The VA examiner, based on findings in Duane's Ophthalmology Series, and the examiner's own clinical experience, reasoned that the Veteran's eye disabilities were genetically determined disorders, and were not related to service.     

The Board acknowledges the Veteran's contention that her dry eye syndrome is related to her period of active duty service.  As noted above, because there is no universal rule as to competence on this issue, the Board must determine if a veteran's disability is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau, 492 F.3d at 1376 -77; see also Kahana, 24 Vet. App. 428 (2011).  

Determining the etiology of the Veteran's dry eye syndrome requires medical inquiry into internal biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have training, experience, or skills needed to make such a determination.  As a result, the probative value of her lay assertions is low. 

The Veteran's private medical records note treatment for a current eye disability, but do not establish that the Veteran's eye disability is related to service.  The Board finds that there is no probative evidence or opinion of record to support the Veteran's assertion that her dry eye syndrome is etiologically related to her active service.

The Board concludes that the preponderance of the evidence is against the claim for service connection for the Veteran's dry eye syndrome.  The benefit of the doubt rule therefore does not apply.

Service Connection for a Neck Disability

The Veteran has claimed entitlement to service connection for a neck disability.  At present, the Board finds the probative evidence of record does not establish that the Veteran's neck disability is related to service.

Review of the Veteran's STRs indicates that in September 2005 the Veteran reported chronic neck and shoulder pain during a consultation for breast reduction. No other complaints of or treatment for a neck disability is noted in the Veteran's STRs.  The Veteran's October 2007 report of medical examination notes a "normal" spine, and other musculoskeletal system.   However, a February 2008 VA cervical spine and joint examination noted that the Veteran reported that she began noticing mild neck pain in 2002.  The Veteran denied neck pain upon examination and cervical and lumbar spine examination was unremarkable. 

In June 2014, the Veteran completed a VA cervical (neck) spine examination to determine the etiology of her claimed neck disability.  The examiner diagnosed the Veteran with Degenerative Joint Disease of the cervical spine, but also found that the Veteran's neck disability was not related to service.  The examiner noted that the Veteran reported neck pain to a private chiropractor in September 2008.  Regarding the etiology of the Veteran's neck disability, the VA examiner noted that the Veteran underwent a breast reduction surgery in service due to symptoms of back and neck pain.  The examiner further noted, "[a]n orthopedic evaluation proximate military separation documented symptoms of neck pain but failed to diagnose a chronic neck condition."  Further, she has received periodic chiropractic care for chronic neck pain.  the VA examiner noted:

The [V]eteran's current diagnosis is one of cervical DJD based on current X-ray findings.  DJD of the cervical spine was not documented on x-rays prior to 2011.    The [V]eteran sustained a serious head trauma when she had polytrauma in 2011 when she was a pedestrian and was struck by a motor vehicle... It is likely that the [V]eteran sustained significant biomechanical force on the neck based on the described mechanism of injury of being struck by a motor vehicle thus making it likely that there was neck injury in association with the closed head trauma 2011.  Based on the above history it is less likely as not that the [V]eteran's DJD of the cervical spine is due to or result of the neck pain documented proximate to military service.

An April 2015 addendum medical opinion, more specifically addressing the Veteran's in-service complaints of neck and back pain, and the 2011 motor vehicle accident notes:

Regarding the [V]eteran's complaints in 2007: Military separation exam 24 Oct 2007 does not mention neck pain or neck symptoms per se.  "Painful lower and middle back" are listed.  Spine exam is checked "normal", and the examiner documented a "Back pain" condition but did not specify a neck condition.  

Upon interview 4/22/15 the [V]eteran states that following the [motor vehicle accident] in 2011 she was unable to move her neck and that it was only after [rehabilitation] to include exercises in a pool that she was able to regain range of motion in her neck... [The Veteran's degenerative joint disease] of the cervical spine is less likely as not (<50:50 probability) due to complaints of neck pain in service.  [Degenerative joint disease] of the cervical spine is as likely as not (>50:50 probability) due to the polytrauma with head and facial injuries in motor vehicle accident in [December] 2011... 

A cervical spine condition was not documented at military separation in [October] 2007, nor at orthopedic [Compensation and Pension] exam on 02/21/2008.  The [V]eteran suffered severe polytrauma [December] 2011, which included severe head injury and documented facial fractures.  Such mechanism of injury carries a high risk of associated cervical injury and the [V]eteran confirms that following the [motor vehicle accident] in 2011 she was unable to move her neck and required a long period of rehabilitation to regain range of motion of the neck.

The Board acknowledges the Veteran's contention that her current neck disability is related to her period of active duty service.  As noted above, because there is no universal rule as to competence on this issue, the Board must determine if a veteran's disability is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau, 492 F.3d at 1376 -77; see also Kahana, 24 Vet. App. 428 (2011).  

Determining the etiology of the Veteran's neck disability requires medical inquiry into internal biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have training, experience, or skills needed to make such a complicated determination.  As a result, the probative value of her lay assertions is low. 

The Veteran's private medical records note treatment for a current neck disability, but do not establish that the Veteran's neck disability is related to service.  The Board finds that there is no probative evidence or opinion of record to support the Veteran's assertion that her neck disability is etiologically related to her active service.

The Board concludes that the preponderance of the evidence is against the claim for service connection for the Veteran's neck.  The benefit of the doubt rule therefore does not apply.


ORDER

Entitlement to service connection for a bilateral ankle disability is denied.

Entitlement to service connection for dry eye syndrome, right and left eyes is denied.

Entitlement to service connection for a neck disability is denied.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


